Judgment, Supreme Court, Bronx County, rendered September 16, 1977, convicting defendant of robbery in the first degree, and sentencing him to an indeterminate term having a maximum of 12 years, unanimously modified, on the law and as a matter of discretion in the interest of justice, to the extent of deeming the conviction vacated, granting defendant youthful offender status, sentencing him to probation, and remanding the matter to the sentencing court for the imposition of the conditions of probation, and, except, as thus modified, affirmed. In view of defendant’s age, the fact that this was his first adult conflict with the law, and his minimal involvement in the robbery, it was improvident to deny defendant youthful offender treatment. In fact, the presentence report found him amenable to probation supervision, and recommended that he be adjudicated a youthful offender. In light of such a background we impose a sentence of probation (CPL 410.10, subd 1) and remand for imposition of the conditions thereof (Penal Law § 65.10). Concur—Kupferman, J. P., Evans, Lane, Sandler and Sullivan, JJ.